United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                    UNITED STATES COURT OF APPEALS               August 9, 2005
                             FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-50160


                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                versus

                      DONALD KEITH CRAWFORD, SR.,

                                                   Defendant-Appellant.


             Appeal from the United States District Court
                   for the Western District of Texas
                            (SA-02-CR-23-1)


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This court affirmed Donald Keith Crawford’s conviction and

sentence, following a jury trial, for 11 counts of bank fraud, in

violation of 18 U.S.C. §§ 1344 and 2, and two counts of making

false statements for the purpose of influencing the action of a

financial institution, in violation of 18 U.S.C. § 1014.           United

States v. Crawford, 03-50160, 2004 WL 887316 (5th Cir. 27 April

2004).     The Supreme Court granted Crawford’s petition for writ of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
certiorari and for leave to proceed in forma pauperis; vacated our

previous judgment; and remanded the case for further consideration

in the light of United States v. Booker, 543 U.S. ___, 125 S. Ct.
738 (2005).   Crawford v. United States, 125 S. Ct. 991 (2005).

     We requested supplemental briefs from the parties addressing

the impact of Booker.     Crawford filed a supplemental brief; the

Government moved to reinstate the prior affirmance of Crawford’s

conviction and sentence, or, in the alternative, for an extension

of time to file its supplemental brief.   Crawford did not respond

to this motion.

     Crawford did not raise Booker-error until his petition for

writ of certiorari.    Absent extraordinary circumstances, we will

not consider a defendant’s Booker-related claims presented for the

first time in a petition for writ of certiorari.   United States v.

Taylor, ___ F.3d ___, 2005 WL 1155245, at * 1 (5th Cir. 17 May

2005).   Crawford has not demonstrated the requisite extraordinary

circumstances.    Therefore,

     IT IS ORDERED that Appellee’s motion to reinstate prior

affirmance of Appellant’s conviction and sentence is

                                                       GRANTED.



     IT IS FURTHER ORDERED that Appellee’s alternative request for

an extension of time of 14 days from the court’s denial of the



                                 2
motion to reinstate prior affirmance of Appellant’s conviction and

sentence to file its supplemental brief is

                                               DENIED AS MOOT.




                                3